Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 14, 2015

                                           No. 04-15-00296-CV

                                          IN RE Stacey SCOTT

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On May 13, 2015, relator Stacey Scott filed a petition for writ of mandamus and motion
for emergency stay pending a ruling on the mandamus petition. The court has considered the
petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus and motion for emergency stay are DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on May 14, 2015.




                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court


1
 This proceeding arises out of Cause No. 2013-CV-0227, styled Patrick Denn, Attorney in Fact for Juanita Denn v.
Stacey Jo Scott and All Occupants, pending in the County Court at Law, Guadalupe County, Texas, the Honorable
Robin V. Dwyer presiding.